DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 05/11/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 11 MAY 2022 has been entered.           

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant in its RCE on 11 MAY 2022, and Examiner’s Amendment agreed to by Atty. Charles Phillips on 06 JULY 2022.  Thus, Claims 1-7 are pending and have been considered for Allowance as follows.   

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Charles Phillips on 06 JULY 2022.
The application has been amended as follows: 
Please amend the claims as follows:       
   (Examiner’s claim amendments are shown in bold)    
Claim 1:   
1.    An iterative method of optimizing a route of a vehicle in a current locus traveling to a destination locus, the optimization based on a configurable hierarchy of priority factors, the method comprising:      
iteratively performing, until the current locus of the vehicle matches the destination locus, the steps of:      
identifying the current locus of the vehicle;      
receiving a first set of data comprising at least one of navigational data, traffic conditions data, and weather conditions data;           
receiving a second set of data comprising at least one of vehicle operations data and pollution conditions data;         
combining the first set of data and the second set of data to form a set of driving conditions data;             
populating a number of travel routes that are navigable by the vehicle between the current locus of the vehicle and the destination locus to form a set of routes;        
prioritizing the routes of the set of routes based upon the driving conditions data and the priority factors in the configurable hierarchy of priority factors to form a prioritized set of routes, the priority factors comprising at least one of vehicle restrictions and local legal restrictions;     
operating the vehicle according to an optimized route of the prioritized set of routes until a route update condition has been satisfied, the optimized route being a route -2-R375736 AA-AS (1576-2529) of the prioritized set of routes having the highest priority based on the priority factors;    and            
receiving inputs from a user of the vehicle corresponding to a reconfiguration of the hierarchy of priority factors, the reconfiguration configured to change the prioritization of the routes so that a different route is the optimized route;   
and       
wherein prioritizing the routes of the set of routes comprises:        
prioritizing the routes of the set of routes based upon the driving conditions data and certain priority factors of the hierarchy of priority factors to identify a first route and a second route that each have the highest priority;   and     
prioritizing at least the first route and the second route based on at least one additional priority factor of the hierarchy of the priority factors to identify the first route as having a higher priority than the second route and the first route as having the highest priority, wherein the first route is the optimized route.

Claim 21: 		Cancelled per agreement with Atty. Charles Phillips.    

 Allowable Subject Matter
Claims 1-7 are pending and allowed.            
The following is an examiner’s statement of reasons for allowance:        
The closest prior art of Taylor reference (Pub. No. US 2017/ 0337813) teaches---    
{“The navigational system comprises a plurality of mobile and stationary telemetry-devices, recording spatial data-artifacts, transmitting forecasted positional phase-changes, density point clustering schema that Maptrac's each transport imechanixm; providing calculated digital navigation directives transmitted to a plurality of devices equipped with pAvics, Obvipro and/or other certified compliant telemetry-devices, attached to and or carried by humans, motorcycles, bicycles, skis, snow boards and or a plurality of transport imechanixms; telematic-data of each transmits collected data-relics through a subnaysys network-topology provided by telemetry mobility, viewable and/or audibly heard on iNavX2 virtual interface and or iNavCom centers and/or a facilities interface.”}       

Further, Collopy reference (Pub. No. US 2013/ 0297418) teaches ---     
{“System(s) and method(s) to incentivize adoption of time-dependent customized insurance benefit(s) are provided. A provider of insurance benefit(s) incentivizes adoption of the insurance benefit(s) in exchange for knowledge of operation characteristics of an insured entity. Knowledge is cumulative and collected from the insured entity and environment in which the entity operates. Incentivation is accomplished at least in part through generation of incentive offer(s) based on available knowledge, which is associated with an operator of the insured entity rather than with the entity itself. The operator can regulate the scope of exchanged knowledge, and received incentive offer(s) and related content. Incentive offer(s) can be directed to provision of insurance benefit coverage that is adequate to current or nearly current operation condition(s); discounted real-time or nearly real-time insurance benefits; or subsidized service(s). Offered incentives can be afforded at least in part through monetization of available knowledge via commercialization thereof or targeted advertisement.”}              
Further, Ramalho reference (Pub. No. US 2018/ 0376305) teaches ---     
{“Methods and systems are provided for detecting anomalies and forecasting optimizations to improve smart city or region infrastructure management using networks of autonomous vehicles. An autonomous vehicle may receive initial information relating to infrastructure utilized by a plurality of autonomous vehicles, and may acquire, during operation in the infrastructure, real-time information relating to the infrastructure and/or to other ones of the plurality of autonomous vehicles. The acquired information may be processed, and based on the processing of the acquired information and the initial information, anomalies and/or problems affecting the infrastructure and/or operation of the plurality of autonomous vehicles in the infrastructure may be detected.”}        

Further, Konrardy reference (Pub. No. US 2020/ 0317216) teaches ---     
{“Methods and systems for autonomous and semi-autonomous vehicle control, routing, and automatic feature adjustment are disclosed. Autonomous operation feature usage levels or settings may be automatically set, adjusted, or restricted based upon operating conditions and characteristics of the vehicle operator. Autonomous operation feature usage levels or settings may also be automatically adjusted to optimize performance using suitability data for road segments along a route traveled by a vehicle, such as when operating conditions change. Usage levels or settings may also be automatically adjusted based upon vehicle operator preferences or to ensure compliance with restrictions on usage by the vehicle operator, such as a new driver. Sensor data associated with the features may also be automatically collected and analyzed to determine allowable or optimal autonomous operation feature settings or usage levels.”}      

In regards to independent Claim 1, Taylor, Collopy, Ramalho and Konrardy references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               

Claim 1:    
1.     An iterative method of optimizing a route of a vehicle in a current locus traveling to a destination locus, the optimization based on a configurable hierarchy of priority factors, the method comprising:      
iteratively performing, until the current locus of the vehicle matches the destination locus, the steps of:      
identifying the current locus of the vehicle;      
combining the first set of data and the second set of data to form a set of driving conditions data;             
prioritizing the routes of the set of routes based upon the driving conditions data and the priority factors in the configurable hierarchy of priority factors to form a prioritized set of routes, the priority factors comprising at least one of vehicle restrictions and local legal restrictions;   
operating the vehicle according to an optimized route of the prioritized set of routes until a route update condition has been satisfied, the optimized route being a route -2-R375736 AA-AS (1576-2529) of the prioritized set of routes having the highest priority based on the priority factors;    and            
receiving inputs from a user of the vehicle corresponding to a reconfiguration of the hierarchy of priority factors, the reconfiguration configured to change the prioritization of the routes so that a different route is the optimized route;   
and       
wherein prioritizing the routes of the set of routes comprises:        
prioritizing the routes of the set of routes based upon the driving conditions data and certain priority factors of the hierarchy of priority factors to identify a first route and a second route that each have the highest priority;   and     
prioritizing at least the first route and the second route based on at least one additional priority factor of the hierarchy of the priority factors to identify the first route as having a higher priority than the second route and the first route as having the highest priority, wherein the first route is the optimized route.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691